 



Exhibit 10.26
Compensation Information – Named Executive Officers
The table below provides information regarding the 2007 annual base salary of
each executive officer of XenoPort, Inc. listed below:

          Named Executive Officer   2007 Annual Base Salary
Ronald W. Barrett, Ph.D.
Chief Executive Officer
  $ 425,000  
William J. Rieflin
President
  $ 342,400  
William G. Harris
Senior Vice President of Finance and Chief Financial Officer
  $ 283,550  
Pierre V. Trân, M.D., M.M.M.
Senior Vice President and Chief Medical Officer
  $ 280,900  
Mark A. Gallop, Ph.D.
Senior Vice President of Research
  $ 262,150  

 